Citation Nr: 0521817	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased evaluation for a left 
shoulder disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbar and 
thoracic spine disabilities, each currently rated as 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
June 1972 and a period of inactive duty for training in 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this matter in March 2004 
for further development.  

The Board notes that the appeal originally included 
entitlement to service connection for right shoulder 
disorder.  However, the RO granted service connection for 
this disorder in a February 2005 rating decision.  This 
decision constitutes a full grant of benefits and therefore, 
the claim for service connection for right shoulder disorder 
is no longer on appeal.


FINDINGS OF FACT

1.  There is no record of bilateral knee disability in 
service, or for many years following separation from service.   

2.  Clinical evidence does not demonstrate nonunion of 
clavicle or scapula with loose movement and only mild, 
incomplete paralysis.  

3.  Lumbar spine disability demonstrates clear loss of 
lateral spine motion, unilateral, in standing, osteoarthritic 
changes and irregularity of joint space, but no findings of 
ankylosis. 

4.  Thoracic spine disability fails to demonstrate limitation 
of flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during in service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for left shoulder disability under Diagnostic Code 5203 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5203(2004).

3.  The criteria for an evaluation in excess of 10 percent 
for left shoulder disability under Diagnostic Code 8516 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004).

4.  The criteria for an evaluation of 40 percent, but no 
higher, for lumbar spine disability have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (prior to September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2004).

5.  The criteria for an evaluation in excess of 10 percent 
for thoracic spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West  2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Upon review, the initial unfavorable agency decision was 
dated in August 2000, prior to the enactment of the VCAA.  
Therefore, it was no possible to provide the veteran with 
notice of the VCAA prior to the initial unfavorable agency 
decision.  In addition, following the Board remand in March 
2004, the RO notified the veteran of the evidence and 
information necessary to substantiate the claim on appeal in 
a March 2004 letter.  The VA fully notified the veteran of 
what is required to substantiate such claims in the letter 
and in the August 2002, May 2003, August 2003, February 2005 
supplemental statement of the case (SSOC).  Together, the 
VCAA letter and SSOC's provided the veteran with a summary of 
the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also requested to 
submit any evidence in his possession.  The veteran submitted 
no evidence.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, in-service hospital report dated September 
28, 1974, VA treatment records, VA examination reports dated 
in July 2000, October 2004, January 2005, private medical 
records, and written statements from the veteran.  As VA 
examinations and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for bilateral knee 
disability.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  Certain 
chronic disabilities, such as degenerative arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, service medical records do not show any evidence 
of complaints of, or treatment for, bilateral knee problems.  
Records from the September 28, 1974 automobile accident fail 
to note any complaints of bilateral knee problems.  The 
medical evidence also demonstrates no residual knee problems 
following the September 28, 1974 accident.  Report of Medical 
Examination dated in February 1975 indicated that clinical 
evaluation of the lower extremities was normal.  Report of 
Medical History dated in February 1975 showed that the 
veteran checked "no" forever having a trick or locked knee.  
Moreover, the veteran reported no knee problems on the 
February 1975 examination.

There was also no evidence of bilateral knee problems until 
more than 20 years after service.  Post service medical 
records reflect the veteran was first received treatment for 
knee pain in July 1998.  X-rays report in October 1999 and 
May 2000 were normal.  Private medical record dated in 
January 2002 indicated that the veteran complained of knee 
pain for five years.  No diagnosis was made on evaluation, 
except for very mild early sensory problems more than motor 
peripheral polyneuropathy.  A September 2004 magnetic 
resonance image (MRI) indicated that the veteran had 
bilateral tears of the posterior horn of the lateral meniscus 
with mild joint effusion.  MRI of the left knee further noted 
osteoarthritic change.  The veteran was not diagnosed with a 
bilateral knee disability until at earliest January 2002, and 
no osteoarthritic changes in the left knee until September 
2004, both occurring many years following service.  As such, 
the is not entitled to service connection for degenerative 
arthritis of the left knee.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2000); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Despite the veteran's claim, there is no corroborative 
evidence to support the position that the veteran's current 
bilateral knee problems are related to service.  Over two 
decades passed from the time the veteran was discharged from 
service, and from the September 1974 accident, to when he was 
first treated for bilateral knee problems in July 1998.  
There is also no competent medical evidence in the record 
relating bilateral knee problems to his active service.  

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral knee disability began in service, 
left knee osteoarthritic changes occurred within one year 
following service, or bilateral knee disability otherwise 
related to service.  38 U.S.C.A. § 5107 (West 2002).  Thus, 
the veteran's claim for service connection for bilateral knee 
disability is denied.

III.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Left Shoulder

Service connection for left shoulder disability was granted 
in an April 1977 rating decision and was assigned a 10 
percent rating.  In May 2000, the veteran filed a claim for 
increased rating.  In a February 2005 rating decision, the RO 
assigned separate 10 percent ratings for left shoulder 
disability under Diagnostic Codes 5203 and 8516.  Medical 
records demonstrate that the veteran is right handed and 
therefore, his left shoulder is his non-dominant or minor 
extremity.  

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, minor, a 10 percent rating is warranted for nonunion 
without loose movement.  A 20 percent evaluation is warranted 
for either nonunion of the clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  

Review of the medical evidence fails to show either nonunion 
of the clavicle or scapula with loose movement or dislocation 
of the clavicle or scapula.  VA examination report dated in 
July 2000 noted forward elevation and abduction of the 
shoulder from 0 to 180 degrees without any indication of 
pain.  VA examination report dated in October 2004 indicated 
subjective complaints of pain.  However, examination revealed 
forward flexion to 160 degrees with pain at 160 degrees, 
minus 20 degrees, secondary to pain.  Abduction was to 155 
degrees, minus 35 degrees, secondary to pain.  The examiner 
commented that active motion did not produce any weakness, 
fatigue, or incoordination.  VA clinical evidence, including 
x-ray reports dated in July 2000 and MRI report dated in 
October 2004 fail to show loose movement or dislocation of 
the clavicle or scapula.  As such, there is no basis to 
warrant a 20 percent evaluation under Diagnostic Code 5203.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).

As for other diagnostic codes, there is no clinical evidence, 
private or VA, that the veteran has experienced recurrent 
shoulder dislocations to warrant a higher rating under 
Diagnostic Code 5202.  

As noted above, the veteran was granted a separate 10 percent 
rating under Diagnostic Code 8516.  Under Diagnostic Code 
8516, pertaining to paralysis of the ulnar nerve, minor hand, 
mild incomplete paralysis warrants a 10 percent disability 
rating, moderate incomplete paralysis warrants a 20 percent 
disability rating, and severe incomplete paralysis warrants a 
30 percent disability rating.  A 50 percent disability rating 
is warranted for complete paralysis, the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8516 (2004).

A January 2001 written statement from the veteran indicated 
that he complained of twitching fingers.  Examination 
conducted by the University of Texas, Southwest Medical 
Center in October 2002, revealed findings of peripheral 
neuropathy in his upper extremities on electrodiagnostic 
studies.  Electrodiagnostic studies also were suggestive of 
left ulnar neuropathy axonal greater than demyelinating.  
However, electromyographic examination (EMG) of the upper 
extremities showed normal findings.

VA examination report dated in October 2004 noted subjective 
complaints of daily shoulder pain.  He also complained of 
pain that starts in the shoulders and radiates down both arms 
to both arms.  This occurs almost every other day.  Following 
examination, the diagnosis was bilateral shoulder sprains 
with chronic pains in both shoulders and decreased range of 
motion; moderate disability.  MRI of the left shoulder in 
October 2002 found possible impingement syndrome and Hill-
Sache's deformity.  X-ray findings were normal.  

VA neurological examination dated in January 2005 indicated 
that the veteran complained of tingling and numbness in both 
the ring and the little finger in bilateral extremities.  
Examination revealed decreased sensation to pinprick, touch, 
and vibratory sense in the little finger and the ring finger 
on both hands.  Flexion and extension of the fingers, as well 
as grip, were normal.  The veteran was able to abduct and 
adduct his ring and little fingers.  Reflexes, including 
triceps, biceps, and supinator were normal in both hands.  
The strength in the proximal and distal groups of muscles was 
4+ out of 5.  The impression was left shoulder impingement 
syndrome resulting in peripheral sensory neuropathy of the 
ring and middle fingers.  

Upon review, it is clear that clinical evidence supports the 
veteran's subjective complaints of ulnar nerve problems.  
However, the medical findings, specifically from the most 
recent VA examination report dated in January 2005, noted 
full extension and flexion of the fingers and normal grip.  
Based upon these findings, the veteran's ulnar nerve 
disability most closely represents mild, incomplete 
paralysis.  As such, the Board finds that the veteran's left 
shoulder disability does not warrant a 20 percent or higher 
rating under Diagnostic Code 8516.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2004).  

Lumbar and Thoracic Spine

Service connection for lumbar spine disability was granted in 
a November 1977 rating decision.  The veteran was assigned a 
10 percent evaluation under Diagnostic Code 5295.  In a 
September 1982 rating decision, the RO reduced the veteran's 
rating to 0 percent.  In an October 1986 rating decision, the 
RO again increased the rating to 10 percent disabling, but 
then reduced the rating to 0 percent in a November 1989 
rating decision.  

In May 2000, the veteran filed a claim for increased rating.  
By rating decision in August 2002, the RO increased the 
veteran's disability rating to 10 percent.  In a February 
2005 rating decision, the RO assigned separate 10 percent 
ratings for both degenerative changes of the thoracic and 
lumbar spine under Diagnostic Codes 5242 and 5243, 
respectively.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  As the RO separated the 
disability rating for thoracic and lumbar spine disabilities, 
effective the date of claim, the Board will analyze each 
disability separately, applying both the old criteria of the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  It was further 
held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Lumbar Spine Disability

For the lumbar spine disability, as noted above, the 
disability was originally evaluated under Diagnostic Code 
5295.  Under the pre- September 26, 2003 criteria, Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, lumbosacral strain is 
rated under Diagnostic Code 5237.  Diagnostic Code 5237 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).



Old Criteria

Applying the criteria under Diagnostic Code 5295 (effective 
prior to September 26, 2003), the Board finds no evidence of 
muscle spasm of the lumbar spine on extreme forward bending.  
However, there is evidence of loss of lateral spine motion, 
unilateral, in the standing position in the October 2004 and 
January 2005 VA examination reports.  

VA examination report dated in October 2004 indicated that 
range of motion testing demonstrated forward flexion to 75 
degrees with pains at T11, T12, L1, L2, and L3 at 70 degrees, 
minus 20 degrees, secondary to pain.  Extension was to 25 
degrees, minus 5 degrees, secondary to pain at 25 degrees, 
with pain developing at L2-3 and T11-12.  Right and left 
lateral rotation to 25 degrees with pains at T11-12, L1-2, 
L3-4, and L4-5 at 25 degrees, secondary to pain.  Left and 
right lateral rotation was to 40 degrees with pains at T11-
12, L1-2, and L2-3 at 40 degrees, minus 5 degrees, secondary 
to pain.  The examiner commented that active range of motion 
testing did not produce any weakness, fatigue, or 
incoordination.  There were also no muscle spasms present on 
examination.  

VA examination report dated in January 2005 revealed 
tenderness in the L4-5 and S1 region in paravertebral areas, 
however, there were no clinical findings of muscle spasm.  
Range of motion testing showed forward flexion to 90 degrees 
with pain at 80 to 90 degrees.  Extension was to 20 degrees 
with pain throughout.  Left lateral flexion was to 30 degrees 
with pain throughout and right lateral flexion was to 30 
degrees with pain throughout.  Left and right lateral 
rotation was to 30 degrees with pain throughout.  There was 
pain, fatigue, weakness, and lack of endurance following 
repetitive use prevent him from performing any prolonged 
activity.  

Upon review, there is clear loss of lateral spine motion, 
unilateral, in standing position to warrant a 20 percent 
evaluation for lumbar spine disability under Diagnostic Code 
5295.  In addition, an MRI performed in October 2004 
indicated that the veteran had mild posterior disc bulge at 
L4-5 and mild posterior disk osteophyte at L4-5, which 
demonstrates both osteoarthritic changes and irregularity of 
joint space.  The findings from the October 2004 MRI, 
combined with the severe limitation of motion with pain as 
found on the two most recent VA examination reports, warrant 
a 40 percent evaluation under Diagnostic Code 5295 for lumbar 
spine disability.  A 40 percent evaluation is the highest 
rating available under Diagnostic Code 5295.  

Applying the clinical findings to other diagnostic codes 
prior to September 26, 2003, the Board notes that while the 
veteran has a mild posterior disk bulge and osteoarthritis at 
L4-5, there is no evidence of intervertebral disc syndrome of 
the lumbar spine to warrant a rating under Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
There is also no evidence of lumbar ankylosis to warrant a 
higher rating under Diagnostic Code 5286 or 5289, nor is 
there clinical evidence of residuals of a fractured vertebra 
of the lumbar spine to warrant a rating under Diagnostic Code 
5285.  Specifically, VA examination report dated in January 
2005 reported no ankylosis of the lumbar spine.  Therefore, 
there is no basis for a rating under Diagnostic Codes 5285, 
5286 or 5289.  38 C.F.R. §4.71a (effective prior to September 
26, 2003).  

New Criteria

Applying the clinical findings to the new criteria, the Board 
notes that VA examinations dated in July 2000, October 2004, 
and February 2005 failed to show unfavorable ankylosis of the 
entire thoracolumbar spine to warrant a 50 percent evaluation 
under Diagnostic Code 5237 for lumbar spine disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  In addition, 
there was no clinical evidence of intervertebral disc 
syndrome to warrant a rating under the new criteria.  
38 C.F.R. § 4.71a,  Diagnostic Code 5243 (2004).  

In sum, the medical evidence demonstrates severe lumbosacral 
strain with loss of lateral motion with osteoarthritic 
changes and irregularity of joint space to warrant a 40 
percent evaluation under Diagnostic Code 5295 (5237), but no 
evidence of intervertebral disc syndrome, or ankylosis for 
lumbar spine.  

Thoracic Spine Disability

As noted above, the thoracic spine disability was originally 
combined with the lumbar spine disability under Diagnostic 
Code 5295 (effective prior to September 26, 2003), but was 
later assigned a separate evaluation by the RO, effective the 
date of claim (May 2000).  

Prior to September 26, 2003, the thoracic spine, as a 
separately rated disability, is most appropriately assigned 
to Diagnostic Code 5291 for limitation of motion of dorsal 
spine.  A 10 percent evaluation is warranted for moderate or 
severe limitation of motion of the dorsal spine under 
Diagnostic Code 5291.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002).  In this case, the veteran is already receiving 
the highest available rating under Diagnostic Code 5291.

As for other diagnostic codes, effective prior to September 
26, 2003, there was no evidence of intervertebral disc 
syndrome of the thoracic spine, nor ankylosis of the thoracic 
spine.  The most recent MRI report dated in October 2004 
noted mild degenerative changes, but was otherwise 
unremarkable.  Therefore, the veteran's thoracic spine 
disability did not warrant consideration under Diagnostic 
Code 5288 or Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5288, 5293 (effective prior to September 23, 
2003).

Under the new rating formula, the RO correctly rated the 
thoracic spine disability under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Diagnostic Code 5242 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine, as summarized above.  

Applying the clinical evidence to Diagnostic Code 5242, there 
was no finding showing limitation of  flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004)).  The most 
recent VA examination report dated in January 2005 noted that 
forward flexion was to 90 degrees and only painful from 80 to 
90 degrees.  There was also no evidence of muscle spasm in 
any clinical evidence, nor scoliosis, reversed lordosis, or 
abnormal kyphosis.  Therefore, the veteran's symptomatology 
involving the thoracic spine did not warrant a 20 percent 
rating under Diagnostic Code 5242, even when Deluca factors 
were considered.  

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the veteran 
was already receiving the highest rating available for 
thoracic spine under the old criteria and the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant a higher rating under Diagnostic Code 5242 of the 
new criteria, even when Deluca factors were considered.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's lumbar and 
thoracic spine, and left shoulder disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2004).

In summary, the Board concludes that the preponderance of the 
evidence is against increased evaluations for thoracic spine 
and left shoulder disability.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, those claims are denied.  
The evidence support a finding that the veteran's lumbar 
spine disability warrants an increased rating of 40 percent 
rating, but the preponderance of the evidence is against an 
evaluation in excess of 40 percent for lumbar spine 
disability. 




ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Increased ratings for left shoulder disability, currently 
evaluated as 10 percent disabling, is denied.   

Increased rating for 40 percent, but no higher, for lumbar 
spine disability.

Increased rating for thoracic spine disability, currently 
evaluated as 10 percent disabling, is denied.  


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


